Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the present application 16/969,714 filed on 8/13/2020. Claims 1-23 have been examined and are pending in this application. Claims 12, 20 and 21 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/08/2021 and 06/04/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13 is objected to because of the following informalities: please replace (a source network) with (the source network).  Appropriate correction is required.
Claims 19 is objected to because of the following informalities: please replace (a terminal) with (the terminal).  Appropriate correction is required.
Claims 22 is objected to because of the following informalities: please replace (a first target network) with (the first target network).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 13-16, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWON et al. (US 2017/0215117 A1) (herein Kwon).

Regarding claim 1, a Condition Handover (CHO) method, applied to a source network unit, comprising:
receiving indication information indicating that a CHO is performed by a terminal, [the terminal transmits the measurement result to the serving base station 702 through a measurement report message to perform a handover in operation 714. Here, the handover condition corresponds to one of the handover conditions described above in connection with FIG. 1, (Kwon et al., Paragraph 100)], 
and sending, to a first target network unit corresponding to the CHO performed by the terminal, data to be forwarded corresponding to the terminal, [the serving base station 702, upon receiving the message responsive to the identification of the handover of the target base station 704, forwards the data of the terminal 700, which the serving base station 702 possesses, to the target base station in operation 726 and terminates the connection with the terminal 700 in operation 728, (Kwon et al., Paragraph 112)]. 

Regarding claim 2, the CHO method according to claim 1, wherein subsequent to the receiving the indication information, the method further comprises: stopping sending downlink data to the terminal, [the target base station in operation 726 and terminates the connection with the terminal 700 in operation 728, (Kwon et al., Paragraph 112)].

Regarding claim 3, the CHO method according to claim 1, wherein the indication information is: first indication information sent when the terminal determines to perform the CHO according to a CHO condition, [a setting may be made in which, where a RS, i.e., RS1, received from the serving base station has a larger strength than the sum of the threshold and a tolerance value (hysteresis), handover condition 1 begins, and where the strength of RS1 is smaller than the threshold minus the tolerance value, handover condition 1 ends, (Kwon et al., Paragraph 56)], or second indication information sent by the first target network unit when determining that the terminal performs the CHO to the first target network unit.

Regarding claim 4, the CHO method according to claim 3, wherein the first indication information carries identification information of the first target network unit, [the serving base station 702, upon receiving the message responsive to the identification of the handover of the target base station 704, (Kwon et al., Paragraph 112)].

Regarding claim 7, a Condition Handover (CHO) method, applied to a terminal, comprising: receiving a CHO command sent by a source network unit, [the beam scanning process in the process of measuring RS1 and RS2 performed in operations 708b to 710b is carried out and that a result of measuring the RS of the serving base station 702, the target base station 704, or both the serving base station 702 and the target base station through the beam scanning process in operation 712 meets a handover condition, (Kwon et al., Paragraph 100)],
when determining to perform a CHO according to the CHO command, sending, to the source network unit, first indication information indicating that the CHO is performed by the terminal, [the terminal transmits the measurement result to the serving base station 702 through a measurement report message to perform a handover in operation 714. Here, the handover condition corresponds to one of the handover conditions described above in connection with FIG. 1, (Park et al., Paragraph 100)],

Regarding claim 8, the CHO method according to claim 7, wherein the first indication information carries a unit identifier of a first target network unit corresponding to the CHO, [the serving base station 702, upon receiving the message responsive to the identification of the handover of the target base station 704, (Kwon et al., Paragraph 112)].

Regarding claim 9, the CHO method according to claim 7, further comprising:
when determining to perform a CHO according to the CHO command, sending data transmission related information to a target network unit, wherein the data transmission related information is used by the source network unit to determine data to be transmitted, [the serving base station 702, upon receiving the message responsive to the identification of the handover of the target base station 704, forwards the data of the terminal 700, which the serving base station 702 possesses, to the target base station in operation 726 and terminates the connection with the terminal 700 in operation 728, (Kwon et al., Paragraph 112)], 
and receiving, from the target network unit, data to be forwarded, wherein the data to be forwarded is sent by the source network unit, [the serving base station 702, upon receiving the message responsive to the identification of the handover of the target base station 704, forwards the data of the terminal 700, which the serving base station 702 possesses, to the target base station in operation 726 and terminates the connection with the terminal 700 in operation 728, (Kwon et al., Paragraph 112)].

Regarding claim 10, a Condition Handover (CHO) method, applied to a first target network unit, comprising: after determining that a terminal performs a CHO to the first target network unit, [After the target base station 704 receives the handover response message, the target base station 704 sends a handover identify message to the terminal 700 in operation 724a, (Kwon et al., Paragraph 110)], sending, to a source network unit, second indication information indicating that the CHO is performed by terminal, [If the target base station 704 receives a message (HO Confirm OK) responsive to the handover identify message from the terminal 700 in operation 724b, the target base station 704 sends the handover response message of the terminal to the serving base station 702 in operation 724c, (Kwon et al., Paragraph 110)], 
receiving data to be forwarded corresponding to the terminal and sent by the source network unit, [the serving base station 702, upon receiving the message responsive to the identification of the handover of the target base station 704, forwards the data of the terminal 700, which the serving base station 702 possesses, to the target base station in operation 726 and terminates the connection with the terminal 700 in operation 728, (Kwon et al., Paragraph 112)], 
and sending, to the terminal, the data to be forwarded, [the target base station 104 then operates as a new serving base station of the terminal 100, (Kwon et al., Paragraph 77)].

Regarding claim 13, the source network unit, comprising: a processor, a memory and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to perform the CHO method according to claim 1, [Kwon et al., Figure 7, Ref # 702 and Figure 17].

Regarding claim 14, the source network unit according to claim 13, wherein the processor executes the computer program to stop sending downlink data to the terminal, , [the target base station in operation 726 and terminates the connection with the terminal 700 in operation 728, (Kwon et al., Paragraph 112)].

Regarding claim 15, the source network unit according to claim 13, wherein the indication information is: first indication information sent when the terminal determines to perform the CHO according to a CHO condition, [a setting may be made in which, where a RS, i.e., RS1, received from the serving base station has a larger strength than the sum of the threshold and a tolerance value (hysteresis), handover condition 1 begins, and where the strength of RS1 is smaller than the threshold minus the tolerance value, handover condition 1 ends, (Kwon et al., Paragraph 56)], or second indication information sent by the first target network unit when determining that the terminal performs the CHO to the first target network unit.

Regarding claim 16, the source network unit according to claim 15, wherein the first indication information carries identification information of the first target network unit, [the serving base station 702, upon receiving the message responsive to the identification of the handover of the target base station 704, (Kwon et al., Paragraph 112)].

Regarding claim 19, the terminal, comprising: a processor, a memory and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to perform the CHQ method according to claim 7, [Kwon et al., Figure 7, Ref # 700 and Figure 16]. 

Regarding claim 22, the first target network unit, comprising: a processor, a memory and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to perform the CHQ method according to claim 10, [Kwon et al., Figure 7, Ref # 704 and Figure 16].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obvious ness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over KWON et al. (US 2017/0215117 A1) (herein Kwon) in view of Park et al. (US 2019/0104452 A1)

Regarding claims 11 and 23, Kwon et al. teaches the CHO method according to claim 10, wherein prior to the sending to the source network unit the second indication information indicating that the CHO is performed by terminal, (Kwon et al., Paragraph 100), 
Kwon et al. fails to explicitly teach receiving a sequence number of a data packet received by the terminal which is sent by the terminal, 
(Park et al., Paragraph 86), 
the sending to the source network unit the second indication information indicating that the CHO is performed by terminal further comprises: sending, to the source network unit, the second indication information indicating that the CHO is performed by terminal and carrying the sequence number, [SN status transfer message may include values of sequence numbers of packets to be transmitted to the UE 230 and packets to be received from the UE 230, (Park et Al., Paragraph 86)], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving a sequence number of a data packet received by the terminal which is sent by the terminal, (Park et al., Paragraph 86), in order to reduce handover data interruption, (Park et al., Paragraph 2).

Allowable Subject Matter
Claims 5, 6, 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5:00 pm (PST) Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478